Exhibit 10.22

Mueller Water Products, Inc.

and the Guarantors Named Herein

$225,000,000

8  3/4% Senior Notes due 2020

PURCHASE AGREEMENT

dated August 19, 2010

Banc of America Securities LLC



--------------------------------------------------------------------------------

PURCHASE AGREEMENT

August 19, 2010

BANC OF AMERICA SECURITIES LLC

One Bryant Park

New York, New York 10036

As Representative of the Initial Purchasers

Ladies and Gentlemen:

Introductory. Mueller Water Products, Inc., a Delaware corporation (the
“Company”), proposes to issue and sell to the several Initial Purchasers named
in Schedule A (the “Initial Purchasers”), acting severally and not jointly, the
respective amounts set forth in such Schedule A of $225,000,000 aggregate
principal amount of the Company’s 8 3/4% Senior Notes due 2020 (the “Notes”).
Banc of America Securities LLC has agreed to act as representative (the
“Representative”) of the several Initial Purchasers in connection with the
offering and sale of the Notes.

The Securities (as defined below) will be issued pursuant to an indenture, to be
dated as of the Closing Date (as defined below) (the “Indenture”), among the
Company, the Guarantors (as defined below) and The Bank of New York Mellon Trust
Company, N.A., as trustee (the “Trustee”). The Notes will be issued only in
book-entry form in the name of Cede & Co., as nominee of The Depository Trust
Company (the “Depositary”).

The holders of the Notes will be entitled to the benefits of a registration
rights agreement, to be dated as of the Closing Date (the “Registration Rights
Agreement”), among the Company, the Guarantors and the Initial Purchasers,
pursuant to which the Company and the Guarantors will agree to file with the
Securities and Exchange Commission (the “Commission”), under the circumstances
set forth therein, (i) a registration statement under the Securities Act (as
defined below) relating to another series of debt securities of the Company with
terms substantially identical to the Notes (the “Exchange Notes”) to be offered
in exchange for the Notes (the “Exchange Offer”) and/or (ii) to the extent
required by the Registration Rights Agreement, a shelf registration statement
pursuant to Rule 415 of the Securities Act relating to the resale by certain
holders of the Notes, and in each case, to use its reasonable best efforts to
cause any such registration statements to be declared effective.

The payment of principal of, premium and Additional Interest (as defined in the
Indenture), if any, and interest on the Notes and the Exchange Notes will be
fully and unconditionally guaranteed on a senior basis, jointly and severally by
(i) the guarantors named in Schedule B hereto and (ii) any subsidiary of the
Company formed or acquired after the Closing Date that becomes a guarantor in
accordance with the terms of the Indenture, and their respective successors and
assigns (collectively, the “Guarantors”), pursuant to their respective
guarantees (the “Guarantees”). The Notes and the Guarantees included in the
Indenture are herein collectively referred to as the “Securities”; and the
Exchange Notes and the related guarantees are herein collectively referred to as
the “Exchange Securities.”

 

1



--------------------------------------------------------------------------------

Concurrently with the closing of the offering of the Securities, the Company
will enter into an Asset Based Revolving Credit Agreement (the “ABL Credit
Agreement”) among the Company, Mueller Group, LLC, Anvil International, LP,
AnvilStar, LLC, Fast Fabricators, LLC, Henry Pratt Company, LLC, Hersey Meters
Co., LLC, Hunt Industries, LLC, Hydro Gate, LLC, J.B. Smith Mfg Co., LLC, James
Jones Company, LLC, Milliken Valve, LLC, Mueller Co. Ltd., Mueller
International, Inc., Mueller Service California, Inc., Mueller Service Co., LLC,
Mueller Systems LLC, United States Pipe and Foundry Company, LLC, U.S. Pipe
Valve & Hydrant, LLC, each lender from time to time party thereto and Bank of
America, N.A., as administrative agent, providing for up to $275 million of
revolving credit borrowings, with an uncommitted option to increase the
borrowings by $150 million. The Company intends to use the net proceeds from the
offering of the Notes, together with amounts borrowed pursuant to the ABL Credit
Agreement and cash on hand, to refinance and repay all amounts outstanding under
its amended and restated credit agreement dated as of May 24, 2007, as amended
through the date hereof, among the Company, the parties named therein for whom
Bank of America, N.A. is acting as administrative agent and the guarantors (as
defined therein) (the “Senior Secured Credit Agreement”).

The Company understands that the Initial Purchasers propose to make an offering
of the Securities on the terms and in the manner set forth herein and in the
Pricing Disclosure Package (as defined below) and agrees that the Initial
Purchasers may resell, subject to the conditions set forth herein, all or a
portion of the Securities to purchasers (the “Subsequent Purchasers”) at any
time after this Agreement is executed by the parties hereto on the terms set
forth in the Pricing Disclosure Package 1:00 p.m. on the date hereof, being the
first time when sales of the Securities are made, is referred to as the “Time of
Sale”). The Securities are to be offered and sold to or through the Initial
Purchasers without being registered with the Commission under the Securities Act
of 1933, as amended (the “Securities Act,” which term, as used herein, includes
the rules and regulations of the Commission promulgated thereunder), in reliance
upon exemptions from the registration requirements thereof. Pursuant to the
terms of the Securities and the Indenture, investors who acquire Securities
shall be deemed to have agreed that Securities may only be resold or otherwise
transferred, if such Securities are registered for sale under the Securities Act
or if an exemption from the registration requirements of the Securities Act is
available (including the exemptions afforded by Rule 144A under the Securities
Act (“Rule 144A”) and Regulation S under the Securities Act (“Regulation S”)).

The Company has prepared and delivered to each Initial Purchaser copies of a
Preliminary Offering Memorandum, dated August 16, 2010 (the “Preliminary
Offering Memorandum”), and has prepared and delivered to each Initial Purchaser
copies of a Pricing Supplement, dated August 19, 2010 (in the form attached
hereto as Schedule C, the “Pricing Supplement”), describing the terms of the
Securities, each for use by such Initial Purchaser in connection with its
solicitation of offers to purchase the Securities. The Preliminary Offering
Memorandum and the Pricing Supplement are herein referred to as the “Pricing
Disclosure Package.” Promptly after the Time of Sale, the Company will prepare
and deliver to each Initial Purchaser a final offering memorandum dated the date
hereof (the “Final Offering Memorandum”).

All references herein to the terms “Pricing Disclosure Package” and “Final
Offering Memorandum” shall be deemed to mean and include all information filed
by the Company under the Securities Exchange Act of 1934, as amended (the
“Exchange Act,” which term, as used herein, includes the rules and regulations
of the Commission promulgated thereunder), prior to the Time of Sale and
incorporated by reference in the Pricing Disclosure Package (including the
Preliminary Offering Memorandum) or the Final Offering Memorandum, as the case
may be.

 

2



--------------------------------------------------------------------------------

The Company and the Guarantors hereby confirm their agreements with the Initial
Purchasers as follows:

SECTION 1. Representations and Warranties. Each of the Company and the
Guarantors, jointly and severally, hereby represents, warrants and covenants to
each Initial Purchaser that, as of the date hereof and as of the Closing Date
(references in this Section 1 to the “Offering Memorandum” are to (x) the
Pricing Disclosure Package in the case of representations and warranties made as
of the date hereof and (y) the Final Offering Memorandum in the case of
representations and warranties made as of the Closing Date, in each case
including the documents incorporated by reference therein):

(a) No Registration Required. Subject to compliance by the Initial Purchasers
with the representations and warranties set forth in Section 2 hereof and with
the procedures set forth in Section 7 hereof, it is not necessary in connection
with the offer, sale and delivery of the Securities to the Initial Purchasers
and to each Subsequent Purchaser in the manner contemplated by this Agreement
and the Offering Memorandum to register the Securities under the Securities Act
or, until such time as the Exchange Securities are issued pursuant to an
effective registration statement, to qualify the Indenture under the Trust
Indenture Act of 1939, as amended (the “Trust Indenture Act,” which term, as
used herein, includes the rules and regulations of the Commission promulgated
thereunder).

(b) No Integration of Offerings or General Solicitation. None of the Company or
any of its direct or indirect subsidiaries or, to the knowledge of the Company,
any person acting on its or any of their behalf (other than the Initial
Purchasers, as to whom the Company and the Guarantors make no representation or
warranty) has, directly or indirectly, solicited any offer to buy or offered to
sell, or will, directly or indirectly, solicit any offer to buy or offer to
sell, in the United States or to any United States citizen or resident, any
security which is or would be integrated with the sale of the Securities in a
manner that would require the Securities to be registered under the Securities
Act. None of the Company, its affiliates (as such term is defined in Rule 501
under the Securities Act) (each, an “Affiliate”), or any person acting on its or
any of their behalf (other than the Initial Purchasers, as to whom the Company
and the Guarantors make no representation or warranty) has engaged or will
engage, in connection with the offering of the Securities, in any form of
general solicitation or general advertising within the meaning of Rule 502 under
the Securities Act. With respect to those Securities sold in reliance upon
Regulation S, (i) none of the Company, its Affiliates or, to their knowledge,
any person acting on its or their behalf (other than the Initial Purchasers, as
to whom the Company and the Guarantors make no representation or warranty) has
engaged or will engage in any directed selling efforts within the meaning of
Regulation S and (ii) each of the Company, its Affiliates and any person acting
on its or their behalf (other than the Initial Purchasers, as to whom the
Company and the Guarantors make no representation or warranty) has complied and
will comply with the offering restrictions set forth in Regulation S.

(c) Eligibility for Resale under Rule 144A. The Securities are eligible for
resale pursuant to Rule 144A and will not be, at the Closing Date, of the same
class as securities listed on a national securities exchange registered under
Section 6 of the Exchange Act or quoted in a U.S. automated interdealer
quotation system.

 

3



--------------------------------------------------------------------------------

(d) The Offering Memorandum. Neither the Pricing Disclosure Package, as of the
Time of Sale, nor the Final Offering Memorandum, as of its date or (as amended
or supplemented in accordance with Section 3(a) hereof, as applicable) as of the
Closing Date, contains or will contain an untrue statement of a material fact or
omits or will omit to state a material fact necessary in order to make the
statements therein, in the light of the circumstances under which they were
made, not misleading; provided that this representation, warranty and agreement
shall not apply to statements in or omissions from the Pricing Disclosure
Package, the Final Offering Memorandum or any amendment or supplement thereto
made in reliance upon and in conformity with information furnished to the
Company in writing by any Initial Purchaser through Banc of America Securities
LLC expressly for use in the Pricing Disclosure Package, the Final Offering
Memorandum or any amendment or supplement thereto, as the case may be. The
Pricing Disclosure Package contains, and the Final Offering Memorandum will
contain, all the information specified in, and meeting the information
requirements of, Rule 144A(d)(4).

(e) Company Additional Written Communications. Except as permitted by
Section 3(a) hereof, the Company has not prepared, made, used, authorized,
approved or distributed any written communication that constitutes an offer to
sell or solicitation of an offer to buy the Securities (each such communication
by the Company or its agents and representatives (other than a communication
referred to in clauses (i) and (ii) below) a “Company Additional Written
Communication”) other than (i) the Pricing Disclosure Package, (ii) the Final
Offering Memorandum or (iii) the electronic road show in connection with the
offering available at www.netroadshow.com (the “Electronic Road Show”). Each
Company Additional Written Communication, when taken together with the Pricing
Disclosure Package, as of the Time of Sale, did not and at the Closing Date will
not, contain any untrue statement of a material fact or omit to state a material
fact necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading.

(f) Incorporated Documents. The documents incorporated or deemed to be
incorporated by reference in the Offering Memorandum at the time they were filed
with the Commission (collectively, the “Incorporated Documents”) complied in all
material respects with the requirements of the Exchange Act.

(g) The Purchase Agreement. This Agreement has been duly authorized, executed
and delivered by, and is a valid and binding agreement of the Company and the
Guarantors.

(h) The Registration Rights Agreement. The Registration Rights Agreement has
been duly authorized and, on the Closing Date, will have been duly executed and
delivered by, and will constitute a valid and binding agreement of, the Company
and the Guarantors, enforceable against the Company and the Guarantors in
accordance with its terms, except as the enforcement thereof may be limited by
applicable law and except as the enforcement hereof may be limited by
bankruptcy, insolvency, reorganization, fraudulent conveyance, moratorium or
other similar laws relating to or affecting the rights and remedies of creditors
generally from time to time in effect, general principles of equity (whether
considered in a proceeding in equity or at law) and an implied covenant of good
faith and fair dealing (collectively, the “Enforceability Exceptions”).

 

4



--------------------------------------------------------------------------------

(i) Authorization of the Notes, the Guarantees and the Exchange Securities. The
Notes to be purchased by the Initial Purchasers from the Company will, on the
Closing Date, be in the form contemplated by the Indenture, have been duly
authorized for issuance and sale pursuant to this Agreement and the Indenture
and, on the Closing Date, will have been duly executed by the Company and, when
authenticated in the manner provided for in the Indenture and delivered against
payment of the purchase price therefor, will constitute valid and binding
obligations of the Company, enforceable against the Company in accordance with
their terms, except as the enforcement thereof may be limited by the
Enforceability Exceptions and will be entitled to the benefits of the Indenture.
The Exchange Notes have been duly and validly authorized for issuance by the
Company, and when issued and authenticated in accordance with the terms of the
Indenture, the Registration Rights Agreement and the Exchange Offer, will
constitute valid and binding obligations of the Company, enforceable against the
Company in accordance with their terms, except as the enforcement thereof may be
limited by the Enforceability Exceptions and will be entitled to the benefits of
the Indenture.

The Guarantees on the Closing Date and the guarantees of the Exchange Notes when
issued will be in the respective forms contemplated by the Indenture and have
been duly authorized for issuance pursuant to this Agreement and the Indenture;
the Guarantees on the Closing Date, will have been duly executed by each of the
Guarantors and, when the Notes have been authenticated in the manner provided
for in the Indenture and issued and delivered against payment of the purchase
price therefor, the Guarantees will constitute valid and binding agreements of
the Guarantors; and, when the Exchange Notes have been authenticated in the
manner provided for in the Indenture and issued and delivered in accordance with
the Registration Rights Agreement and the Indenture, the guarantees of the
Exchange Notes will constitute valid and binding agreements of the Guarantors,
in each case, enforceable against the Guarantors in accordance with their terms,
except as the enforcement thereof may be limited by the Enforceability
Exceptions and will be entitled to the benefits of the Indenture.

(j) Authorization of the Indenture. The Indenture has been duly authorized by
the Company and the Guarantors and, on the Closing Date, will have been duly
executed and delivered by the Company and the Guarantors and will constitute a
valid and binding agreement of the Company and the Guarantors, enforceable
against the Company and the Guarantors in accordance with its terms, except as
the enforcement thereof may be limited by the Enforceability Exceptions.

(k) Description of the Securities and Agreements. The Securities, the Exchange
Securities, the Indenture and the Registration Rights Agreement will conform in
all material respects to the respective statements relating thereto contained in
the Offering Memorandum.

(l) No Material Adverse Change. Except as otherwise disclosed in the Offering
Memorandum (exclusive of any amendment or supplement thereto), subsequent to the
respective dates as of which information is given in the Offering Memorandum
(exclusive of any amendment or supplement thereto): (i) there has been no
material adverse change in the condition, financial or otherwise, or in the
earnings, business, operations or prospects, of the Company and its
subsidiaries, taken as a whole (any such change is called a “Material Adverse
Change”); (ii) the Company and its subsidiaries, considered as one entity, have
not incurred any

 

5



--------------------------------------------------------------------------------

material liability or obligation, indirect, direct or contingent, not in the
ordinary course of business, nor entered into any material transaction or
agreement not in the ordinary course of business; and (iii) there has been no
dividend or distribution of any kind declared, paid or made by the Company or,
except for dividends paid to the Company or other subsidiaries, any of its
subsidiaries on any class of capital stock or repurchase or redemption by the
Company or any of its subsidiaries of any class of capital stock.

(m) Independent Accountants. Each of Ernst & Young LLP and
PricewaterhouseCoopers LLP, who have expressed their opinion with respect to the
audited financial statements (which term as used in this Agreement includes the
related notes thereto) filed with the Commission and incorporated by reference
in the Offering Memorandum is an independent registered public accounting firm
within the meaning of the Securities Act, the Exchange Act and the rules of the
Public Company Accounting Oversight Board.

(n) Preparation of the Financial Statements. The financial statements, together
with the related schedules and notes, incorporated by reference in the Offering
Memorandum present fairly in all material respects the consolidated financial
position of the Company and its subsidiaries as of the dates indicated and the
results of their operations and cash flows for the periods specified. Such
financial statements have been prepared in conformity with generally accepted
accounting principles in the United States (“GAAP”) applied on a consistent
basis throughout the periods involved, except as expressly stated therein. The
financial data set forth in the Offering Memorandum under the captions “Offering
Memorandum Summary—Summary Historical Financial Data” and “Capitalization”
fairly present the information set forth therein in all material respects on a
basis consistent with that of the audited financial statements incorporated by
reference in the Offering Memorandum.

(o) Incorporation and Good Standing of the Company and its Significant
Subsidiaries. Each of the Company and each of its subsidiaries that is a
significant subsidiary (as defined in Rule 1-02 of Regulation S-X) (each a
“Significant Subsidiary”) has been duly incorporated, organized or formed, as
the case may be, and is validly existing as a corporation, limited liability
company or a limited partnership in good standing under the laws of its
respective jurisdiction of incorporation, organization or formation, as the case
may be, and each has corporate, limited liability company or partnership power
and authority to own, lease and operate its properties and to conduct its
business as described in the Offering Memorandum and, in the case of the Company
and the Guarantors, to enter into and perform their respective obligations under
each of this Agreement, the Registration Rights Agreement, the Notes, the
Exchange Notes, and the Indenture to the extent they are parties thereto.
Schedule B includes all the Significant Subsidiaries of the Company. Each of the
Company and each of its Significant Subsidiaries is duly qualified as a foreign
corporation or entity to transact business and is in good standing in each
jurisdiction in which such qualification is required, whether by reason of the
ownership or leasing of property or the conduct of business, except for such
jurisdictions where the failure to so qualify or to be in good standing would
not, individually or in the aggregate, reasonably be expected to result in a
Material Adverse Change. All of the issued and outstanding capital stock or
other ownership interests of each Significant Subsidiary has been duly
authorized and validly issued, is fully paid and non-assessable and, except as
described in the Offering Memorandum, is owned by the Company, directly or
through its subsidiaries, free

 

6



--------------------------------------------------------------------------------

and clear of any security interest, mortgage, pledge, lien, encumbrance or
claim. The Company does not own or control, directly or indirectly, any
subsidiary (as defined in Rule 405 under the Securities Act) other than (i) the
subsidiaries listed in Schedule D hereto and (ii) subsidiaries that, if
considered in the aggregate as a single subsidiary, would not constitute a
Significant Subsidiary. Each Significant Subsidiary of the Company is a
Guarantor and each subsidiary listed in Schedule B is a Significant Subsidiary.

(p) Capitalization and Other Capital Stock Matters. As of June 30, 2010, on a
consolidated basis, after giving pro forma effect to the issuance and sale of
the Securities pursuant hereto, the Company would have had an authorized and
outstanding capitalization as set forth in the Offering Memorandum under the
caption “Capitalization” (other than for subsequent issuances, if any, pursuant
to the Company’s stock purchase, stock option, stock bonus and other stock plans
or arrangements or upon exercise of outstanding options or the lapse of
restrictions on outstanding restricted stock units). There are no authorized or
outstanding options, warrants, preemptive rights, rights of first refusal or
other rights to purchase, or equity or debt securities convertible into or
exchangeable or exercisable for, any capital stock of the Company or any of its
subsidiaries other than (i) those described in the Pricing Disclosure Package
and the Final Offering Memorandum and (ii) those options and restricted stock
units granted pursuant to the Company’s stock purchase, stock option, stock
bonus and other stock plans or arrangements.

(q) Non-Contravention of Existing Instruments; No Further Authorizations or
Approvals Required. (i) Neither the Company nor any of the Guarantors is in
violation of its charter, by-laws or similar organizational documents and
(ii) neither the Company nor any of its subsidiaries is in default (or, with the
giving of notice or lapse of time, would be in default) (“Default”) under any
indenture, mortgage, loan or credit agreement, note, contract, lease or other
instrument to which the Company or any of its subsidiaries is a party or by
which it or any of them may be bound (including, without limitation, as of the
date hereof, the Senior Secured Credit Agreement and, as of the Closing Date,
the ABL Credit Agreement), or to which any of the property or assets of the
Company or any of its subsidiaries is subject (each, an “Existing Instrument”),
except, in the case of clause (ii) above, for such Defaults as would not,
individually or in the aggregate, result in a Material Adverse Change.

The Company’s and the Guarantors’ execution, delivery and performance of this
Agreement, the Registration Rights Agreement and the Indenture, and the issuance
and delivery of the Securities or the Exchange Securities, and consummation of
the transactions contemplated hereby and thereby and by the Offering Memorandum
(i) have been duly authorized by all necessary corporate, limited liability
company or partnership action, as the case may be, and will not result in any
violation of the provisions of the charter or by-laws, limited liability company
agreement or partnership agreement of the Company or any Guarantor, (ii) will
not conflict with or constitute a breach of, or Default or a Debt Repayment
Triggering Event (as defined below) under, or result in the creation or
imposition of any lien, charge or encumbrance upon any property or assets of the
Company or any Guarantor pursuant to, or require the consent of any other party
to, any Existing Instrument, except for breaches or Defaults that would not,
individually or in the aggregate, result in a Material Adverse Change and
(iii) will not result in any violation of any law, administrative regulation or
administrative or court decree applicable to the Company or any Significant
Subsidiary or any Guarantor, except for such violations as would not,
individually or in the aggregate, result in a Material Adverse Change. No
consent,

 

7



--------------------------------------------------------------------------------

approval, authorization or other order of, or registration or filing with, any
court or other governmental or regulatory authority or agency, is required for
the Company’s and the Guarantors’ execution, delivery and performance of this
Agreement, the Registration Rights Agreement or the Indenture, or the issuance
and delivery of the Securities or the Exchange Securities and consummation of
the transactions contemplated hereby and thereby and by the Pricing Disclosure
Package and the Final Offering Memorandum, except such as have been obtained or
made by the Company or the Guarantors, as the case may be, and are in full force
and effect, under the Securities Act and such as may be required under
applicable state securities or blue sky laws and from the Financial Industry
Regulatory Authority (“FINRA”). As used herein, a “Debt Repayment Triggering
Event” means any event or condition which gives, or with the giving of notice or
lapse of time would give, the holder of any note, debenture or other evidence of
indebtedness (or any person acting on such holder’s behalf) the right to require
the repurchase, redemption or repayment of all or a portion of such indebtedness
by the Company or any of its subsidiaries.

(r) No Material Actions or Proceedings. Except as disclosed in the Offering
Memorandum, there are no legal or governmental actions, suits or proceedings
pending or, to the Company’s knowledge, threatened (i) against or affecting the
Company or any of its subsidiaries, or (ii) which has as the subject thereof any
property owned or leased by, the Company or any of its subsidiaries where in any
such case (A) there is a reasonable possibility that such action, suit or
proceeding might be determined adversely to the Company or such subsidiary and
(B) any such action, suit or proceeding, if so determined adversely, would
reasonably be expected to result in a Material Adverse Change or materially
adversely affect the consummation of the transactions contemplated by this
Agreement. To the Company’s knowledge, or except as would not reasonably be
expected to result in a Material Adverse Change, no labor dispute with the
employees of the Company or any of its subsidiaries, exists or is threatened or
imminent.

(s) Intellectual Property Rights. The Company and its subsidiaries own or
possess sufficient trademarks, trade names, patent rights, copyrights, domain
names, licenses, approvals, trade secrets and other similar rights
(collectively, “Intellectual Property Rights”) reasonably necessary to conduct
their businesses as now conducted; except where the failure to own or possess
such Intellectual Property Rights would not reasonably be expected to result in
a Material Adverse Change. Neither the Company nor any of its subsidiaries has
received any notice of infringement or conflict with asserted Intellectual
Property Rights of others, which infringement or conflict, if the subject of an
unfavorable decision, would reasonably be expected to result in a Material
Adverse Change.

(t) All Necessary Permits, etc. Each of the Company and each Guarantor possesses
such valid and current certificates, authorizations or permits issued by the
appropriate state, federal or foreign regulatory agencies or bodies necessary to
own, lease and operate its properties and to conduct its respective businesses,
except where the failure to so possess such certificates, authorizations or
permits, singly or in the aggregate, would not reasonably be expected to result
in a Material Adverse Change. Neither the Company nor any Guarantor has received
any notice of proceedings relating to the revocation or modification of, or
non-compliance with, any such certificate, authorization or permit which, singly
or in the aggregate, if the subject of an

 

8



--------------------------------------------------------------------------------

unfavorable decision, ruling or finding, would reasonably be expected to result
in a Material Adverse Change.

(u) Title to Properties. Except as described in the Offering Memorandum, the
Company and each Significant Subsidiary has good and marketable title to all the
properties and assets reflected as owned by each of them in the financial
statements incorporated by reference in the Offering Memorandum, in each case
free and clear of any security interests, mortgages, liens, encumbrances,
equities, claims and other defects, except such as do not, singly or in the
aggregate, materially and adversely affect the value of such properties and
assets that may be material to the respective businesses of the Company and its
subsidiaries and do not, singly or in the aggregate, materially interfere with
the use made or proposed to be made of such properties and assets by the Company
or such Significant Subsidiary. Except as described in the Offering Memorandum,
the real property, improvements, equipment and personal property held under
lease by the Company or any Significant Subsidiary are held under valid and
enforceable leases, with such exceptions as are not material and do not, singly
or in the aggregate, materially interfere with the use made or proposed to be
made of such real property, improvements, equipment or personal property by the
Company or such Significant Subsidiary.

(v) Tax Law Compliance. Except as described in the Offering Memorandum, the
Company and each subsidiary of the Company have filed all necessary federal,
state and foreign income and franchise tax returns and have paid all taxes
required to be paid by any of them and, if due and payable, any related or
similar assessment, fine or penalty levied against any of them, except as may be
being contested in good faith and by appropriate proceedings and except where
the failure to so file or pay would not, individually or in the aggregate,
reasonably be expected to result in a Material Adverse Change.

(w) Company and Guarantors Not an “Investment Company.” Neither the Company nor
any of the Guarantors is required to register as an “investment company” within
the meaning of Investment Company Act of 1940, as amended (the “Investment
Company Act”).

(x) Insurance. The Company and each of its Significant Subsidiaries are insured
by insurers of recognized financial responsibility against such losses and risks
and in such amounts as are prudent and customary in the businesses in which they
are engaged.

(y) No Price Stabilization or Manipulation. None of the Company or any of the
Guarantors has taken, directly or indirectly, any action designed to or that
might be reasonably expected to cause or result in stabilization or manipulation
of the price of any security of the Company prohibited by the Securities Act to
facilitate the sale or resale of the Notes.

(z) Solvency. The Company and its subsidiaries, taken as a whole, are and
immediately after the Closing Date (after giving effect to the issuance of the
Securities and the application of the net proceeds related thereto as described
in the Offering Memorandum) will be, Solvent. As used herein, the term “Solvent”
means, with respect to any person on a particular date, that on such date
(i) the fair market value of the assets of such person is greater than the total
amount of liabilities (including contingent liabilities) of such person and
(ii) such person is able to realize upon its assets and pay its debts and other
liabilities, including contingent obligations, as they mature.

 

9



--------------------------------------------------------------------------------

(aa) Related Party Transactions. There are no business relationships or
related-party transactions involving the Company or any of its subsidiaries
which the Company would be required by the Securities Act to disclose in a
registration statement on Form S-3, which is not so disclosed in the Pricing
Disclosure Package and the Final Offering Memorandum.

(bb) Compliance with Sarbanes-Oxley. The Company and its Significant
Subsidiaries and their respective officers and directors are in compliance with
the applicable provisions of the Sarbanes-Oxley Act of 2002 (the “Sarbanes-Oxley
Act,” which term, as used herein, includes the rules and regulations of the
Commission promulgated thereunder).

(cc) Company’s Accounting System and Internal Controls. The Company and its
consolidated subsidiaries maintain a system of accounting controls that is in
compliance with the Sarbanes-Oxley Act and sufficient to provide reasonable
assurances that (i) transactions are executed in accordance with management’s
general or specific authorization; (ii) transactions are recorded as necessary
to permit preparation of financial statements in conformity with generally
accepted accounting principles as applied in the United States and to maintain
accountability for assets; (iii) access to assets is permitted only in
accordance with management’s general or specific authorization; (iv) the
recorded accountability for assets is compared with existing assets at
reasonable intervals and appropriate action is taken with respect to any
differences; (v) financial statement certification requirements under the
Exchange Act or otherwise are accurate; and (vi) the New York Stock Exchange
(“NYSE”) corporate governance requirements are complied with, in all material
respects, including, without limitation, audit and other board of directors
committee composition requirements, except as otherwise permitted by applicable
NYSE waiting or transition periods. Except as disclosed in the Offering
Memorandum, to the Company’s knowledge after reasonable investigation, since the
end of the most recent audited fiscal year of the Company, there has been (i) no
material weakness in the Company’s internal control over financial reporting
(whether or not remediated) and (ii) no change in the Company’s internal control
over financial reporting that has materially adversely affected, or is
reasonably likely to materially adversely affect, the Company’s internal control
over financial reporting.

(dd) Disclosure Controls and Procedures. The Company has established and
maintains disclosure controls and procedures (as such term is defined in
Rules 13a-15 and 15d-14 under the Exchange Act); such disclosure controls and
procedures are designed to ensure that material information relating to the
Company and its subsidiaries is made known to the chief executive officer and
chief financial officer of the Company by others within the Company or any of
its subsidiaries, and such disclosure controls and procedures are reasonably
effective to perform the functions for which they were established subject to
the limitations of any such control system; the Company’s auditors and the Board
of Directors of the Company have been advised of: (i) any significant
deficiencies or material weaknesses in the design or operation of internal
controls which could adversely affect the Company’s ability to record, process,
summarize, and report financial data; and (ii) any fraud, whether or not
material, that involves management or other employees who have a role in the
Company’s internal controls; and since the date of the most recent evaluation of
such disclosure controls and procedures, there have been no significant changes
in internal controls or in other factors that could significantly affect
internal controls, including any corrective actions with regard to significant
deficiencies and material weaknesses.

 

10



--------------------------------------------------------------------------------

(ee) Compliance with Environmental Laws. Except as disclosed in the Offering
Memorandum and except as would not, individually or in the aggregate, reasonably
be expected to result in a Material Adverse Change (i) neither the Company nor
any of its subsidiaries is in violation of any federal, state, local or foreign
law or regulation relating to pollution or protection of human health (to the
extent relating to exposure to Materials of Environmental Concern, as defined
below) or the environment (including, without limitation, ambient air, surface
water, groundwater, land surface or subsurface strata) or wildlife, including
without limitation, laws and regulations relating to emissions, discharges,
releases or threatened releases of pollutants, contaminants, wastes, toxic
substances, hazardous substances, petroleum and petroleum products
(collectively, “Materials of Environmental Concern”), or otherwise relating to
the manufacture, processing, distribution, use, treatment, storage, disposal,
transport or handling of Materials of Environmental Concern (collectively,
“Environmental Laws”), which violation includes, but is not limited to,
noncompliance with any permits or other governmental authorizations required for
the operation of the business of the Company or its subsidiaries under
applicable Environmental Laws, or noncompliance with the terms and conditions
thereof, nor has the Company or any of its subsidiaries received any written
communication from a governmental authority, that alleges that the Company or
any of its subsidiaries is in violation of any Environmental Law; (ii) there is
no claim or action filed with a court or governmental authority of which the
Company has knowledge, no investigation with respect to which either the Company
or any of its subsidiaries has received written notice, and no written notice by
any person or entity alleging potential liability for investigatory costs,
cleanup costs, governmental responses costs, natural resources damages, property
damages, personal injuries, attorneys’ fees or penalties arising out of, based
on or resulting from the presence, or release into the environment, of any
Material of Environmental Concern at any location owned, leased or operated by
the Company or any of its subsidiaries, now or in the past (collectively,
“Environmental Claims”), pending or, to the Company’s knowledge, threatened
against the Company or any of its subsidiaries or, to the Company’s knowledge,
any person or entity whose liability for any Environmental Claim the Company or
any of its subsidiaries has retained or assumed either contractually or by
operation of law; and (iii) to the Company’s knowledge, there are no past or
present actions, activities, circumstances, conditions, events or incidents,
including, without limitation, the release, emission, discharge, presence or
disposal of any Material of Environmental Concern, that reasonably could be
determined to be a violation of any Environmental Law or reasonably be expected
to form the basis of a potential Environmental Claim against the Company or any
of its subsidiaries or against any person or entity whose liability for any
Environmental Claim the Company or any of its subsidiaries has retained or
assumed either contractually or by operation of law.

(ff) Compliance with Laws. The Company has not been advised, and has no reason
to believe, that it or any of its subsidiaries is not conducting business in
compliance with all applicable laws, rules and regulations of the jurisdictions
in which it is conducting business, except where failure to be so in compliance
would not reasonably be expected to result in a Material Adverse Change.

(gg) ABL Credit Agreement. The ABL Credit Agreement has been duly and validly
authorized by the Company and the other borrowers thereto and, when duly
executed and delivered by the Company and such borrowers, will be the valid and
legally binding obligation of

 

11



--------------------------------------------------------------------------------

the Company and such borrowers, enforceable against the Company and each other
borrower party thereto in accordance with its terms, except as the enforcement
thereof may be limited by the Enforceability Exceptions.

(hh) Regulation S. The Company, the Guarantors and their respective affiliates
and, to the knowledge of the Company, all persons acting on their behalf (other
than the Initial Purchasers, as to whom the Company and the Guarantors make no
representation) have complied with and will comply with the offering
restrictions requirements of Regulation S in connection with the offering of the
Securities outside the United States and, in connection therewith, the Offering
Memorandum will contain the disclosure required by Rule 902(g)(2). The Company
is a “reporting issuer,” as defined in Rule 902(i) under the Securities Act. The
Securities sold in reliance on Regulation S will be represented upon issuance by
a temporary global security that may not be exchanged for definitive securities
until the expiration of the 40-day restricted period referred to in Rule 903 of
the Securities Act and only upon certification of beneficial ownership of such
Securities by non-U.S. persons or U.S. persons who purchased such Securities in
transactions that were exempt from the registration requirements of the
Securities Act.

(ii) No Unlawful Contributions or Other Payments. Neither the Company nor any of
its subsidiaries nor, to the knowledge of the Company, any director, officer,
agent, employee or affiliate of the Company or any of its subsidiaries is aware
of or has taken any action, directly or indirectly, that would result in a
material violation by such persons of the FCPA (as defined below), including,
without limitation, making use of the mails or any means or instrumentality of
interstate commerce corruptly in furtherance of an offer, payment, promise to
pay or authorization of the payment of any money, or other property, gift,
promise to give, or authorization of the giving of anything of value to any
“foreign official” (as such term is defined in the FCPA) or any foreign
political party or official thereof or any candidate for foreign political
office, in contravention of the FCPA and the Company, its subsidiaries and, to
the knowledge of the Company, its affiliates have conducted their businesses in
material compliance with the FCPA and have instituted and maintain policies and
procedures designed to ensure, and which are reasonably expected to continue to
ensure, continued compliance therewith.

“FCPA” means the Foreign Corrupt Practices Act of 1977, as amended, and the
rules and regulations thereunder.

(jj) No Conflict with Money Laundering Laws. The operations of the Company and
its subsidiaries are and have been conducted at all times in compliance in all
material respects with applicable financial recordkeeping and reporting
requirements of the Currency and Foreign Transactions Reporting Act of 1970, as
amended, the money laundering statutes of all applicable jurisdictions, the
rules and regulations thereunder and any related or similar rules, regulations
or guidelines issued, administered or enforced by any governmental agency
(collectively, the “Money Laundering Laws”) and no action, suit or proceeding by
or before any court or governmental agency, authority or body or any arbitrator
involving the Company or any of its subsidiaries with respect to the Money
Laundering Laws is pending or, to the best knowledge of the Company, threatened.

 

12



--------------------------------------------------------------------------------

(kk) No Conflict with OFAC Laws. Neither the Company nor any of its subsidiaries
nor, to the knowledge of the Company, any director, officer, agent, employee or
affiliate of the Company or any of its subsidiaries is currently subject to any
U.S. sanctions administered by the Office of Foreign Assets Control of the U.S.
Treasury Department (“OFAC”); and the Company will not directly or indirectly
use the proceeds of the offering, or lend, contribute or otherwise make
available such proceeds, to any subsidiary, joint venture partner or other
person or entity, for the purpose of financing the activities of any person
currently subject to any U.S. sanctions administered by OFAC.

Any certificate signed by an officer of the Company or any Guarantor and
delivered to the Initial Purchasers or to counsel for the Initial Purchasers
shall be deemed to be a representation and warranty by the Company or such
Guarantor to each Initial Purchaser as to the matters set forth therein.

The Company acknowledges that the Initial Purchasers and, for purposes of the
opinions to be delivered pursuant to Section 6 hereof, internal counsel, counsel
to the Company and counsel to the Initial Purchasers, will rely upon the
accuracy and truthfulness of the foregoing representations and hereby consents
to such reliance.

SECTION 2. Purchase, Sale and Delivery of the Securities.

(a) The Securities. Each of the Company and the Guarantors agrees to issue and
sell to the Initial Purchasers, severally and not jointly, all of the
Securities, and the Initial Purchasers agree, severally and not jointly, to
purchase from the Company and the Guarantors the aggregate principal amount of
Securities set forth opposite their names on Schedule A, at a purchase price of
96.370% of the principal amount thereof payable on the Closing Date, in each
case, on the basis of the representations, warranties and agreements herein
contained, and upon the terms, subject to the conditions thereto, herein set
forth.

(b) The Closing Date. Delivery of certificates for the Notes in global
registered form to be purchased by the Initial Purchasers and payment therefor
shall be made at the offices of Shearman & Sterling LLP, 599 Lexington Avenue,
New York, New York 10022 (or such other place as may be agreed to by the Company
and the Representative) at 9:00 a.m. New York City time, on August 26, 2010, or
such other time and date as the Representative shall agree with the Company (the
time and date of such closing are called the “Closing Date”).

(c) Delivery of the Notes. The Company shall deliver, or cause to be delivered,
to Banc of America Securities LLC for the accounts of the several Initial
Purchasers certificates for the Notes at the Closing Date against the
irrevocable release of a wire transfer of immediately available funds for the
amount of the purchase price therefor. The certificates for the Notes shall be
in such denominations and registered in the name of Cede & Co., as nominee of
the Depositary, and shall be made available for inspection on the business day
preceding the Closing Date at a location in New York City, as the Representative
or its counsel may designate. Time shall be of the essence, and delivery at the
time and place specified in this Agreement is a further condition to the
obligations of the Initial Purchasers.

 

13



--------------------------------------------------------------------------------

SECTION 3. Additional Covenants. Each of the Company and the Guarantors further
covenants and agrees with each Initial Purchaser as follows:

(a) Preparation of Final Offering Memorandum; Initial Purchasers’ Review of
Proposed Amendments and Supplements and Company Additional Written
Communications. As promptly as practicable following the execution and delivery
of this Agreement and in any event not later than the second business day
following the date hereof, the Company will prepare and deliver to the Initial
Purchasers the Final Offering Memorandum. The Company will not amend or
supplement the Final Offering Memorandum prior to the Closing Date unless the
Initial Purchasers shall previously have been furnished a copy of the proposed
amendment or supplement prior to the proposed use, and shall not have reasonably
objected to such amendment or supplement. Before making, preparing, using,
authorizing, approving or distributing any Company Additional Written
Communication (other than the Electronic Road Show available at
www.netroadshow.com), the Company will furnish to the Initial Purchasers a copy
of such written communication for review and will not make, prepare, use,
authorize, approve or distribute any such written communication to which Banc of
America Securities LLC reasonably objects.

(b) Amendments and Supplements to the Final Offering Memorandum and Other
Securities Act Matters. If at any time prior to the Closing Date (i) any event
shall occur or condition shall exist as a result of which the Pricing Disclosure
Package as then amended or supplemented would include any untrue statement of a
material fact or omit to state any material fact necessary in order to make the
statements therein, in the light of the circumstances under which they were
made, not misleading or (ii) it is necessary to amend or supplement the Pricing
Disclosure Package to comply with law, the Company and the Guarantors will
immediately notify the Initial Purchasers thereof and forthwith prepare and
(subject to Section 3(a) hereof) furnish to the Initial Purchasers such
amendments or supplements to the Pricing Disclosure Package as may be necessary
so that the statements in the Pricing Disclosure Package as so amended or
supplemented will not, in the light of the circumstances under which they were
made, be misleading or so that the Pricing Disclosure Package will comply with
all applicable law. If, prior to completion of the placement of the Securities
by the Initial Purchasers with the Subsequent Purchasers (which shall in no
event be more than 180 days after the date hereof), any event shall occur or
condition exist as a result of which it is necessary to amend or supplement the
Final Offering Memorandum in order to make the statements therein, in the light
of the circumstances when the Final Offering Memorandum is delivered to a
Subsequent Purchaser, not misleading, or if, in the opinion of counsel for the
Initial Purchasers, it is otherwise necessary to amend or supplement the Final
Offering Memorandum to comply with applicable law, the Company and the
Guarantors agree to promptly prepare (subject to Section 3(a) hereof) and
furnish at its own expense to the Initial Purchasers, amendments or supplements
to the Final Offering Memorandum so that the statements in the Final Offering
Memorandum as so amended or supplemented will not, in the light of the
circumstances at the Closing Date and at the time of sale of Securities, be
misleading or so that the Final Offering Memorandum, as amended or supplemented,
will comply with applicable law.

(c) Copies of the Offering Memorandum. The Company agrees to furnish the Initial
Purchasers, without charge, as many copies of the Pricing Disclosure Package and
the Final

 

14



--------------------------------------------------------------------------------

Offering Memorandum and any amendments and supplements thereto as the
Representative shall have reasonably requested.

(d) Blue Sky Compliance. Each of the Company and the Guarantors shall cooperate
with the Initial Purchasers and counsel for the Initial Purchasers to qualify or
register (or to obtain exemptions from qualifying or registering) all or any
part of the Securities for offer and sale under the securities laws of the
several states of the United States, the provinces of Canada or any other
jurisdictions reasonably designated by the Initial Purchasers, shall comply with
such laws and shall continue such qualifications, registrations and exemptions
in effect so long as required for the distribution of the Securities. None of
the Company or any of the Guarantors shall be required to qualify as a foreign
corporation or other entity or to take any action that would subject it to
general service of process in any such jurisdiction where it is not presently
qualified or where it would be subject to taxation as a foreign corporation or
other entity. The Company will advise the Initial Purchasers promptly of the
suspension of the qualification or registration of (or any such exemption
relating to) the Securities for offering, sale or trading in any jurisdiction or
any initiation or threat of any proceeding for any such purpose, and in the
event of the issuance of any order suspending such qualification, registration
or exemption, each of the Company and the Guarantors shall use its best efforts
to obtain the withdrawal thereof at the earliest possible moment.

(e) Use of Proceeds. The Company shall apply the net proceeds from the sale of
the Securities sold by it in the manner described under the caption “Use of
Proceeds” in the Pricing Disclosure Package.

(f) The Depositary. The Company will cooperate with the Initial Purchasers and
use its best efforts to permit the Securities to be eligible for clearance and
settlement through the facilities of the Depositary.

(g) Additional Issuer Information. Prior to the consummation of the Exchange
Offer, if the Company is not subject to Section 13 or 15 of the Exchange Act,
for the benefit of holders and beneficial owners from time to time of the
Securities, the Company shall furnish, at its expense, upon request, to holders
and beneficial owners of Securities and prospective purchasers of Securities
information (“Additional Issuer Information”) satisfying the requirements of
Rule 144A(d)(4).

(h) Agreement Not To Offer or Sell Additional Securities. During the period of
60 days following the date hereof, the Company will not, without the prior
written consent of Banc of America Securities LLC (which consent may be withheld
at the sole discretion of Banc of America Securities LLC), directly or
indirectly, sell, offer, contract or grant any option to sell, pledge, transfer
or establish an open “put equivalent position” within the meaning of Rule 16a-1
under the Exchange Act, or otherwise dispose of or transfer, or announce the
offering of, or file any registration statement under the Securities Act in
respect of, any debt securities of the Company or securities exchangeable for or
convertible into debt securities of the Company (other than as contemplated by
this Agreement and to register the Exchange Securities).

(i) Future Reports to the Initial Purchasers. At any time when the Company is
not subject to Section 13 or 15 of the Exchange Act and any Securities or
Exchange Securities

 

15



--------------------------------------------------------------------------------

remain outstanding, the Company will furnish to the Representative: (i) as soon
as practicable after the end of each fiscal year, copies of the Annual Report of
the Company containing the balance sheet of the Company as of the close of such
fiscal year and statements of income, stockholders’ equity and cash flows for
the year then ended and the opinion thereon of the Company’s independent public
or certified public accountants; and (ii) as soon as available, copies of any
report or communication of the Company mailed generally to holders of its debt
securities (including the holders of the Securities), if, in each case, such
documents are not filed with the Commission within the time periods specified by
the Commission’s rules and regulations under Section 13 or 15 of the Exchange
Act or posted on the Company’s website.

(j) No Integration. The Company agrees that it will not and will cause its
Affiliates not to make any offer or sale of securities of the Company of any
class if, as a result of the doctrine of “integration” referred to in Rule 502
under the Securities Act, such offer or sale would render invalid (for the
purpose of (i) the sale of the Notes by the Company to the Initial Purchasers,
(ii) the resale of the Notes by the Initial Purchasers to Subsequent Purchasers
or (iii) the resale of the Notes by such Subsequent Purchasers to others) the
exemption from the registration requirements of the Securities Act provided by
Section 4(2) thereof or by Rule 144A or by Regulation S thereunder or otherwise.

(k) No General Solicitation or Directed Selling Efforts. The Company agrees that
it will not and will not permit any of its Affiliates or any other person acting
on its or their behalf (other than the Initial Purchasers, as to which no
covenant is made by the Company) to (i) solicit offers for, or offer or sell,
the Securities by means of any form of general solicitation or general
advertising within the meaning of Rule 502(c) of Regulation D under the
Securities Act or in any manner involving a public offering within the meaning
of Section 4(2) of the Securities Act or (ii) engage in any directed selling
efforts with respect to the Securities within the meaning of Regulation S, and
the Company will and will cause all such persons to comply with the offering
restrictions requirement of Regulation S with respect to the Securities.

(l) No Restricted Resales. During the period of two years after the Closing
Date, the Company will not, and will not permit any of its affiliates (as
defined in Rule 144 under the Securities Act) to resell any of the Securities
which constitute “restricted securities” under Rule 144 that have been
reacquired by any of them.

(m) Legended Notes. Each certificate for a Note will bear the legend contained
in “Notice to Investors” in the Preliminary Offering Memorandum for the time
period and upon the other terms stated in the Preliminary Offering Memorandum.

(n) No Price Stabilization or Manipulation. None of the Company or any of the
Guarantors will take, directly or indirectly, any action designed to or that
might be reasonably expected to cause or result in stabilization or manipulation
of the price of any security of the Company prohibited by the Securities Act to
facilitate the sale or resale of the Notes.

The Representative, on behalf of the several Initial Purchasers, may, in its
sole discretion, waive in writing the performance by the Company or any
Guarantor of any one or more of the foregoing covenants or extend the time for
their performance.

 

16



--------------------------------------------------------------------------------

SECTION 4. Payment of Expenses. Each of the Company and the Guarantors, jointly
and severally, agrees to pay all costs, fees and expenses in connection with the
performance of its obligations hereunder and in connection with the transactions
contemplated hereby, including, without limitation (i) all expenses incident to
the issuance and delivery of the Securities (including all printing and
engraving costs), (ii) all necessary issue, transfer and other stamp taxes in
connection with the issuance and sale of the Securities to the Initial
Purchasers, (iii) all fees and expenses of the Company’s and the Guarantors’
counsel, independent public or certified public accountants and other advisors,
(iv) all costs and expenses incurred in connection with the preparation,
printing, shipping and distribution of the Pricing Disclosure Package and the
Final Offering Memorandum, and any amendments and supplements thereto, this
Agreement, the Registration Rights Agreement, the Indenture and the Securities,
(v) all filing fees and reasonable, attorneys’ fees and expenses incurred by the
Company, the Guarantors or the Initial Purchasers in connection with qualifying
or registering (or obtaining exemptions from the qualification or registration
of) all or any part of the Securities for offer and sale under the securities
laws of the several states of the United States, the provinces of Canada or
other jurisdictions reasonably designated to the Company by the Initial
Purchasers (including, without limitation, the cost of preparing, printing and
mailing preliminary and final blue sky or legal investment memoranda and any
related supplements to the Pricing Disclosure Package or the Final Offering
Memorandum), (vi) the fees and expenses of the Trustee, including the fees and
disbursements of counsel for the Trustee in connection with the Indenture, the
Securities and the Exchange Securities, (vii) any fees payable in connection
with the rating of the Securities with the ratings agencies, (viii) all fees and
expenses (including reasonable fees and expenses of counsel) of the Company and
the Guarantors in connection with approval of the Securities by the Depositary
for “book-entry” transfer, and the performance by the Company and the Guarantors
of their respective other obligations under this Agreement and (ix) all expenses
incident to the “road show” for the offering of the Securities, including the
cost of any chartered airplane, but excluding the cost of any other
transportation, meals and lodging of any officers and employees of the Initial
Purchasers. Except as provided in this Section 4 and Sections 6, 8 and 9 hereof,
the Initial Purchasers shall pay their own expenses, including the fees and
disbursements of their counsel.

SECTION 5. Conditions of the Obligations of the Initial Purchasers. The
obligations of the several Initial Purchasers to purchase and pay for the
Securities as provided herein on the Closing Date shall be subject to the
accuracy of the representations and warranties on the part of the Company and
the Guarantors set forth in Section 1 hereof as of the date hereof and as of the
Closing Date as though then made, to the timely performance by the Company of
its covenants and other obligations hereunder, and to each of the following
additional conditions:

(a) Accountants’ Comfort Letter. On the date hereof, the Initial Purchasers
shall have received from each of PricewaterhouseCoopers LLP and Ernst & Young
LLP, each an independent registered public accounting firm for the Company, a
“comfort letter” dated the date hereof addressed to the Initial Purchasers, in
form and substance satisfactory to the Initial Purchasers, covering the
financial information in the Pricing Disclosure Package and other customary
matters. In addition, on the Closing Date, the Initial Purchasers shall have
received from such accountants a “bring-down comfort letter” dated the Closing
Date addressed to the Initial Purchasers, in form and substance satisfactory to
the Initial Purchasers, in the form of the

 

17



--------------------------------------------------------------------------------

“comfort letter” delivered on the date hereof, except that (i) it shall cover
the financial information in the Final Offering Memorandum and any amendment or
supplement thereto and (ii) procedures shall be brought down to a date no more
than 5 days prior to the Closing Date.

(b) No Material Adverse Change or Ratings Agency Change. For the period from and
after the date of this Agreement and prior to the Closing Date:

(i) in the judgment of the Initial Purchasers there shall not have occurred any
Material Adverse Change (provided, however, that for the avoidance of doubt, the
consummation of the transactions described in the Pricing Disclosure Package
shall not be deemed to be a Material Adverse Change); and

(ii) there shall not have occurred any downgrading, nor shall any notice have
been given of any intended or potential downgrading or of any review for a
possible change (other than an announcement with positive implications of a
possible upgrading, and no implication of a possible downgrading), in the rating
accorded to any debt securities or indebtedness of the Company or any of its
subsidiaries by any “nationally recognized statistical rating organization” as
such term is defined in Section 3(a)(62) of the Exchange Act, as a result of
which, in the sole judgment of the Representative, it is impracticable or
inadvisable to purchase and pay for the Securities in the manner or term
described in the Pricing Disclosure Package and the Final Offering Memorandum or
to enforce contracts for the sale of Notes.

(c) Opinion of Counsel for the Company. On the Closing Date the Initial
Purchasers shall have received an opinion and negative assurance letter of
Simpson Thacher & Bartlett LLP, counsel for the Company and the Guarantors
incorporated, organized or formed under the laws of the State of Delaware (the
“Delaware Guarantors”), dated as of such Closing Date, substantially in the form
attached as Exhibit A.

(d) Opinion of Counsel for the Alabama Guarantors. On the Closing Date the
Initial Purchasers shall have received an opinion of counsel for the Guarantors
organized under the laws of the state of Alabama (the “Alabama Guarantors”),
dated as of such Closing Date, substantially in the form attached as Exhibit B.

(e) Opinion of Internal Counsel. On the Closing Date the Initial Purchasers
shall have received an opinion and negative assurance letter of Robert Barker,
General Counsel of the Company, dated as of such Closing Date, substantially in
the form attached as Exhibit C.

(f) Opinion of Counsel for the Initial Purchasers. On the Closing Date the
Initial Purchasers shall have received an opinion and negative assurance letter
of Shearman & Sterling LLP, counsel for the Initial Purchasers, dated as of such
Closing Date, with respect to such matters as may be reasonably requested by the
Initial Purchasers.

(g) Officers’ Certificate. On the Closing Date the Initial Purchasers shall have
received a written certificate executed by the Chairman of the Board, Chief
Executive Officer or President of the Company and the Chief Financial Officer or
Chief Accounting Officer of the

 

18



--------------------------------------------------------------------------------

Company, dated as of the Closing Date, to the effect set forth in
Section 5(b)(ii) hereof, and further to the effect that:

(i) for the period from and after the date of this Agreement and prior to the
Closing Date, there has not occurred any Material Adverse Change (provided,
however, that for the avoidance of doubt, the consummation of the transactions
described in the Pricing Disclosure Package shall not be deemed to be a Material
Adverse Change);

(ii) the representations, warranties and covenants of the Company and the
Guarantors set forth in Section 1 hereof are true and correct as of the Closing
Date with the same force and effect as though expressly made on and as of the
Closing Date; and

(iii) the Company and each Guarantor, respectively, has complied with all the
agreements hereunder and satisfied all the conditions on its part to be
performed or satisfied hereunder at or prior to the Closing Date.

(h) Registration Rights Agreement. The Company and the Guarantors shall have
executed and delivered the Registration Rights Agreement, in form and substance
reasonably satisfactory to the Initial Purchasers, and the Initial Purchasers
shall have received such executed counterparts.

(i) ABL Credit Agreement. The Company and the other borrowers party to the ABL
Credit Agreement shall have entered into the ABL Credit Agreement and all
conditions to funding the related facility to be satisfied by the Company or the
other borrowers thereto shall have been satisfied or waived.

(j) Additional Documents. On or before the Closing Date, the Initial Purchasers
and counsel for the Initial Purchasers shall have received such information and
documents as they may reasonably require for the purposes of enabling them to
pass upon the issuance and sale of the Securities as contemplated herein, or in
order to evidence the accuracy of any of the representations and warranties, or
the satisfaction of any of the conditions or agreements, herein contained.

If any condition specified in this Section 5 is not satisfied when and as
required to be satisfied, this Agreement may be terminated by the Initial
Purchasers by written notice to the Company at any time on or prior to the
Closing Date, which termination shall be without liability on the part of any
party to any other party, except that Sections 4, 6, 8 and 9 hereof shall at all
times be effective and shall survive such termination.

SECTION 6. Reimbursement of Initial Purchasers’ Expenses. If this Agreement is
terminated by the Initial Purchasers pursuant to Section 5 hereof or
Section 10(iv) hereof, including if the sale to the Initial Purchasers of the
Securities on the Closing Date is not consummated because of any refusal,
inability or failure on the part of the Company to perform any agreement herein
or to comply with any provision hereof, but excluding any termination by reason
of default hereunder by an Initial Purchaser, including as described in
Section 16 hereof, the Company agrees to reimburse the non-defaulting Initial
Purchasers, severally, upon demand for all documented out-of-pocket expenses
that shall have been reasonably incurred by such

 

19



--------------------------------------------------------------------------------

Initial Purchasers in connection with the proposed purchase and the offering and
sale of the Securities, including but not limited to reasonable fees and
disbursements of counsel, printing expenses, travel expenses, postage, facsimile
and telephone charges.

SECTION 7. Offer, Sale and Resale Procedures. Each of the Initial Purchasers, on
the one hand, and the Company and each of the Guarantors, on the other hand,
hereby agree to observe the following procedures in connection with the offer
and sale of the Securities:

(A) Each Initial Purchaser, severally and not jointly, represents and warrants
to, and agrees with, the Company and the Guarantors that it is a “qualified
institutional buyer” within the meaning of Rule 144A (“Qualified Institutional
Buyer”).

(B) Offers and sales of the Securities will be made only by the Initial
Purchasers or Affiliates thereof qualified to do so in the jurisdictions in
which such offers or sales are made. Each such offer or sale shall only be made
to persons whom the offeror or seller reasonably believes to be Qualified
Institutional Buyers or non-U.S. persons outside the United States to whom the
offeror or seller reasonably believes offers and sales of the Securities may be
made in reliance upon Regulation S upon the terms and conditions set forth in
Annex I hereto, which Annex I is hereby expressly made a part hereof.

(C) No general solicitation or general advertising (within the meaning of
Rule 502 under the Securities Act) will be used in the United States in
connection with the offering of the Securities.

(D) Upon original issuance by the Company, and until such time as the same is no
longer required under the applicable requirements of the Securities Act, the
Notes (and all securities issued in exchange therefor or in substitution
thereof, other than the Exchange Notes) shall bear the legend described in the
Offering Memorandum under the heading “Notice to Investors.”

SECTION 8. Indemnification.

(a) Indemnification of the Initial Purchasers. Each of the Company and the
Guarantors, jointly and severally, agrees to indemnify and hold harmless each
Initial Purchaser, its affiliates, directors, officers and employees, and each
person, if any, who controls any Initial Purchaser within the meaning of the
Securities Act and the Exchange Act against any loss, claim, damage, liability
or expense, as incurred, to which such Initial Purchaser, affiliate, director,
officer, employee or controlling person may become subject, under the Securities
Act, the Exchange Act or other federal or state statutory law or regulation, or
at common law or otherwise, insofar as such loss, claim, damage, liability or
expense (or actions in respect thereof as contemplated below) arises out of or
is based upon any untrue statement or alleged untrue statement of a material
fact contained in the Pricing Disclosure Package, any Company Additional Written
Communication or the Final Offering Memorandum (or any amendment or supplement
thereto), or the omission or alleged omission therefrom of a material fact
necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading and to reimburse such
Initial Purchaser, affiliate, director, officer,

 

20



--------------------------------------------------------------------------------

employee or controlling person for any and all expenses (including the fees and
disbursements of one counsel chosen by the Representative (in addition to one
local counsel for each additional jurisdiction)) as such expenses are reasonably
incurred by such Initial Purchasers, affiliate, director, officer, employee or
controlling person in connection with investigating, defending, settling,
compromising or paying any such loss, claim, damage, liability, expense or
action; provided, however, that the foregoing indemnity agreement shall not
apply to any loss, claim, damage, liability or expense to the extent, but only
to the extent, arising out of or based upon any untrue statement or alleged
untrue statement or omission or alleged omission made in reliance upon and in
conformity with written information furnished to the Company by Banc of America
Securities LLC on behalf of the Initial Purchasers expressly for use in the
Pricing Disclosure Package, any Company Additional Written Communication or the
Final Offering Memorandum (or any amendment thereof or supplement thereto) it
being understood and agreed that the only such information furnished by the
Initial Purchasers consists of the information set forth in Schedule E hereof.
The indemnity agreement set forth in this Section 8(a) shall be in addition to
any liabilities that the Company may otherwise have.

(b) Indemnification of the Company and the Guarantors. Each Initial Purchaser
agrees, severally and not jointly, to indemnify and hold harmless the Company,
each Guarantor, each of their respective directors, officers, employees,
managers, members and partners and each person, if any, who controls the Company
or any Guarantor within the meaning of the Securities Act or the Exchange Act,
against any loss, claim, damage, liability or expense, as incurred, to which the
Company, any Guarantor or any such director, officer, employee, manager, member
or partner or controlling person may become subject, under the Securities Act,
the Exchange Act, or other federal or state statutory law or regulation, or at
common law or otherwise (including in settlement of any litigation, if such
settlement is effected with the written consent of such Initial Purchaser),
insofar as such loss, claim, damage, liability or expense (or actions in respect
thereof as contemplated below) arises out of or is based upon any untrue
statement or alleged untrue statement of a material fact contained in the
Pricing Disclosure Package, any Company Additional Written Communication or the
Final Offering Memorandum (or any amendment or supplement thereto), or the
omission or alleged omission therefrom of a material fact necessary in order to
make the statements therein, in the light of the circumstances under which they
were made, not misleading, in each case to the extent, but only to the extent,
that such untrue statement or alleged untrue statement or omission or alleged
omission was made in the Pricing Disclosure Package, any Company Additional
Written Communication or the Final Offering Memorandum (or any amendment or
supplement thereto), in reliance upon and in conformity with written information
furnished to the Company by Banc of America Securities LLC on behalf of the
Initial Purchasers expressly for use therein; and to reimburse the Company, any
Guarantor and each such director, officer, employee, manager, member or partner
or controlling person for any and all expenses (including the fees and
disbursements of counsel) as such expenses are reasonably incurred by the
Company, any Guarantor or such director, officer, employee, manager, member or
partner or controlling person in connection with investigating, defending,
settling, compromising or paying any such loss, claim, damage, liability,
expense or action. Each of the Company and the Guarantors hereby acknowledges
that the only information that the Initial Purchasers have furnished to the
Company expressly for use in the Pricing Disclosure Package, any Company
Additional Written Communication or the Final Offering Memorandum (or any
amendment or supplement thereto) are the statements set forth in Schedule

 

21



--------------------------------------------------------------------------------

E hereof; and the Initial Purchasers confirm that such statements are correct.
The indemnity agreement set forth in this Section 8(b) shall be in addition to
any liabilities that each Initial Purchaser may otherwise have.

(c) Notifications and Other Indemnification Procedures. Promptly after receipt
by an indemnified party under this Section 8 of notice of the commencement of
any action, such indemnified party will, if a claim in respect thereof is to be
made against an indemnifying party under this Section 8, notify the indemnifying
party in writing of the commencement thereof, but the omission so to notify the
indemnifying party will not relieve it from any liability which it may have to
any indemnified party under this Section 8 for contribution or otherwise than
under the indemnity agreement contained in this Section 8 to the extent it is
not materially prejudiced as a proximate result of such failure. In case any
such action is brought against any indemnified party and such indemnified party
seeks or intends to seek indemnity from an indemnifying party, the indemnifying
party will be entitled to participate in and, to the extent that it shall elect,
jointly with all other indemnifying parties similarly notified, by written
notice delivered to the indemnified party promptly after receiving the aforesaid
notice from such indemnified party, to assume the defense thereof with counsel
reasonably satisfactory to such indemnified party; provided, however, if the
defendants in any such action include both the indemnified party and the
indemnifying party and the indemnified party shall have reasonably concluded
(based on the advice of counsel) that a conflict may arise between the positions
of the indemnifying party and the indemnified party in conducting the defense of
any such action or that there may be legal defenses available to it and/or other
indemnified parties which are different from or additional to those available to
the indemnifying party, the indemnified party or parties shall have the right to
select separate counsel to assume such legal defenses and to otherwise
participate in the defense of such action on behalf of such indemnified party or
parties. Upon receipt of notice from the indemnifying party to such indemnified
party of such indemnifying party’s election so to assume the defense of such
action and approval by the indemnified party of counsel, the indemnifying party
will not be liable to such indemnified party under this Section 8 for any legal
or other expenses subsequently incurred by such indemnified party in connection
with the defense thereof unless (i) the indemnified party shall have employed
separate counsel in accordance with the proviso to the next preceding sentence
(it being understood, however, that the indemnifying party shall not be liable
for the expenses of more than one separate counsel (in addition to one local
counsel for each additional jurisdiction), approved by the indemnifying party
(the Representative, if the Initial Purchasers are the indemnifying parties, in
the case of Sections 8(b) and 9 hereof), representing the indemnified parties
who are parties to such action) or (ii) the indemnifying party shall not have
employed counsel satisfactory to the indemnified party to represent the
indemnified party within a reasonable time after notice of commencement of the
action, in each of which cases the fees and expenses of counsel shall be at the
expense of the indemnifying party. It is understood and agreed that the
indemnifying person shall not, in connection with any proceeding or related
proceeding in the same jurisdiction, be liable for the reasonable fees and
expenses of more than one separate firm (in addition to any local counsel) for
all indemnified persons. Each indemnified party, as a condition to
indemnification hereunder, shall use all reasonable efforts to cooperate with
the indemnifying party in the defense of any such action or claim.

 

22



--------------------------------------------------------------------------------

(d) Settlements. The indemnifying party under this Section 8 shall not be liable
for any settlement of any proceeding effected without its written consent, which
will not be unreasonably withheld, but if settled with such consent or if there
be a final judgment for the plaintiff, the indemnifying party agrees to
indemnify the indemnified party against any loss, claim, damage, liability or
expense by reason of such settlement or judgment. Notwithstanding the foregoing
sentence, if at any time an indemnified party shall have requested an
indemnifying party to reimburse the indemnified party for fees and expenses of
counsel as contemplated by this Section 8, the indemnifying party agrees that it
shall be liable for any settlement of any proceeding effected without its
written consent if (i) such settlement is entered into more than 45 days after
receipt by such indemnifying party of the aforesaid request, (ii) such
indemnifying party shall have received notice of the terms of such settlement at
least 30 days prior to such settlement being entered into and (iii) such
indemnifying party shall not have reimbursed the indemnified party in accordance
with such request or disputed in good faith the indemnified party’s entitlement
to such reimbursement prior to the date of such settlement. Notwithstanding the
immediately preceding sentence, if at any time an indemnified party shall have
requested an indemnifying party to reimburse the indemnified party for fees and
expenses of counsel, an indemnifying party shall not be liable for any
settlement of the nature contemplated by this Section 8 effected without its
consent if such indemnifying party (i) reimburses such indemnified party in
accordance with such request to the extent it determines in good faith such
request to be reasonable and (ii) provides written notice to the indemnified
party substantiating in reasonable detail the unpaid balance as unreasonable, in
each case prior to the date of such settlement. No indemnifying party shall,
without the prior written consent of the indemnified party, effect any
settlement, compromise or consent to the entry of judgment in any pending or
threatened action, suit or proceeding in respect of which any indemnified party
is or could have been a party and indemnity was or could have been sought
hereunder by such indemnified party, unless such settlement, compromise or
consent (x) includes an unconditional release of such indemnified party from all
liability on claims that are the subject matter of such action, suit or
proceeding and (y) does not include any statements, admissions or findings of
fault, culpability or failure to act by or on behalf of any indemnified party.

SECTION 9. Contribution. If the indemnification provided for in Section 8 hereof
is for any reason held to be unavailable to or otherwise insufficient to hold
harmless an indemnified party in respect of any losses, claims, damages,
liabilities or expenses referred to therein (other than by virtue of the failure
of an indemnified party to notify the indemnifying party of its right to
indemnification pursuant to Section 8, to the extent the indemnifying party is
materially prejudiced as a proximate result of such failure), then each
indemnifying party shall contribute to the aggregate amount paid or payable by
such indemnified party, as incurred, as a result of any losses, claims, damages,
liabilities or expenses referred to therein (i) in such proportion as is
appropriate to reflect the relative benefits received by the Company and the
Guarantors, on the one hand, and the Initial Purchasers, on the other hand, from
the offering of the Securities pursuant to this Agreement or (ii) if the
allocation provided by clause (i) above is not permitted by applicable law, in
such proportion as is appropriate to reflect not only the relative benefits
referred to in clause (i) above but also the relative fault of the Company and
the Guarantors, on the one hand, and the Initial Purchasers, on the other hand,
in connection with the statements or omissions which resulted in such losses,
claims, damages, liabilities or expenses, as well as any other relevant
equitable considerations. The relative benefits received by the Company and the

 

23



--------------------------------------------------------------------------------

Guarantors, on the one hand, and the Initial Purchasers, on the other hand, in
connection with the offering of the Securities pursuant to this Agreement shall
be deemed to be in the same respective proportions as the total net proceeds
from the offering of the Securities pursuant to this Agreement (before deducting
expenses) received by the Company, and the total discount received by the
Initial Purchasers bear to the aggregate initial offering price of the
Securities. The relative fault of the Company and the Guarantors, on the one
hand, and the Initial Purchasers, on the other hand, shall be determined by
reference to, among other things, whether any such untrue or alleged untrue
statement of a material fact or omission or alleged omission to state a material
fact relates to information supplied by the Company and the Guarantors, on the
one hand, or the Initial Purchasers, on the other hand, and the parties’
relative intent, knowledge, access to information and opportunity to correct or
prevent such statement or omission.

The amount paid or payable by a party as a result of the losses, claims,
damages, liabilities and expenses referred to above shall be deemed to include,
subject to the limitations set forth in Section 8 hereof, any legal or other
fees or expenses reasonably incurred by such party in connection with
investigating or defending any action or claim. The provisions set forth in
Section 8 hereof with respect to notice of commencement of any action shall
apply if a claim for contribution is to be made under this Section 9; provided,
however, that no additional notice shall be required with respect to any action
for which notice has been given under Section 8 hereof for purposes of
indemnification.

The Company, the Guarantors and the Initial Purchasers agree that it would not
be just and equitable if contribution pursuant to this Section 9 were determined
by pro rata allocation (even if the Initial Purchasers were treated as one
entity for such purpose) or by any other method of allocation which does not
take account of the equitable considerations referred to in this Section 9.

Notwithstanding the provisions of this Section 9, no Initial Purchaser shall be
required to contribute any amount in excess of the discount received by such
Initial Purchaser in connection with the Securities distributed by it. No person
guilty of fraudulent misrepresentation (within the meaning of Section 11 of the
Securities Act) shall be entitled to contribution from any person who was not
guilty of such fraudulent misrepresentation. The Initial Purchasers’ obligations
to contribute pursuant to this Section 9 are several, and not joint, in
proportion to their respective commitments as set forth opposite their names in
Schedule A. For purposes of this Section 9, each affiliate, director, officer
and employee of an Initial Purchaser and each person, if any, who controls an
Initial Purchaser within the meaning of the Securities Act and the Exchange Act
shall have the same rights to contribution as such Initial Purchaser, and each
director, officer, employee, manager, member and partner of the Company or any
Guarantor, and each person, if any, who controls the Company or any Guarantor
within the meaning of the Securities Act and the Exchange Act shall have the
same rights to contribution as the Company and the Guarantors.

SECTION 10. Termination of this Agreement. Prior to the Closing Date, this
Agreement may be terminated by the Representative by notice given to the Company
if at any time: (i) trading in any of the Company’s securities shall have been
suspended or limited by the Commission or by the NYSE, or trading in securities
generally on the NYSE shall have been suspended or limited, or minimum or
maximum prices shall have been generally established on

 

24



--------------------------------------------------------------------------------

such stock exchange by the Commission; (ii) a general banking moratorium shall
have been declared by any federal or New York authorities; or (iii) there shall
have occurred any outbreak or escalation of national or international
hostilities or any crisis or calamity, or any change in the United States or
international financial markets, or any substantial change or development
involving a prospective substantial change in United States’ or international
political, financial or economic conditions, as in the judgment of the
Representative is so material and adverse as to make it impracticable or
inadvisable to proceed with the offering, sale or delivery of the Securities in
the manner and on the terms described in the Pricing Disclosure Package or to
enforce contracts for the sale of securities; or (iv) in the judgment of the
Representative there shall have occurred any Material Adverse Change that is so
material and adverse as to make it impracticable or inadvisable to proceed with
the offering, sale or delivery of the Securities in the manner and on the terms
described in the Pricing Disclosure Package or to enforce contracts for the sale
of securities. Any termination pursuant to this Section 10 shall be without
liability on the part of (i) the Company or any Guarantor to any Initial
Purchaser, except that the Company and the Guarantors shall be obligated to
reimburse the expenses of the Initial Purchasers pursuant to Sections 4 and 6
hereof, (ii) any Initial Purchaser to the Company, or (iii) any party hereto to
any other party except that the provisions of Sections 8 and 9 hereof shall at
all times be effective and shall survive such termination.

SECTION 11. Representations and Indemnities to Survive Delivery. The respective
indemnities, contribution, agreements, representations, warranties and other
statements of the Company, the Guarantors, their respective officers and the
several Initial Purchasers set forth in or made pursuant to this Agreement will
remain in full force and effect, regardless of any investigation made by or on
behalf of any Initial Purchaser, the Company, any Guarantor or any of their
partners, officers or directors or any controlling person, as the case may be,
and will survive delivery of and payment for the Securities sold hereunder and
any termination of this Agreement.

SECTION 12. Notices. All communications hereunder shall be in writing and shall
be mailed, hand delivered, couriered or facsimiled and confirmed to the parties
hereto as follows:

If to the Initial Purchasers:

Banc of America Securities LLC

The Hearst Building

214 North Tryon Street, 17th Floor

Charlotte, NC 28255

Fax: (704) 388-0830

Attention: High Yield Special Products

with a copy to:

Banc of America Securities LLC

One Bryant Park

New York, New York 10036

 

25



--------------------------------------------------------------------------------

Fax: (212) 847-6441

Attention: High Yield Capital Markets

If to the Company or the Guarantors:

Mueller Water Products, Inc.

1200 Abernathy Road, N.E.

Suite 1200

Atlanta, GA 30328

Facsimile: (770) 206-4260

Attention: General Counsel

Any party hereto may change the address or facsimile number for receipt of
communications by giving written notice to the others.

SECTION 13. Successors. This Agreement will inure to the benefit of and be
binding upon the parties hereto, including any substitute Initial Purchasers
pursuant to Section 16 hereof, and to the benefit of the indemnified parties
referred to in Sections 8 and 9 hereof, and in each case their respective
successors, and no other person will have any right or obligation hereunder. The
term “successors” shall not include any Subsequent Purchaser of other purchaser
of the Securities as such from any of the Initial Purchasers merely by reason of
such purchase.

SECTION 14. Partial Unenforceability. The invalidity or unenforceability of any
section, paragraph or provision of this Agreement shall not affect the validity
or enforceability of any other section, paragraph or provision hereof. If any
section, paragraph or provision of this Agreement is for any reason determined
to be invalid or unenforceable, there shall be deemed to be made such minor
changes (and only such minor changes) as are necessary to make it valid and
enforceable.

SECTION 15. Governing Law Provisions. THIS AGREEMENT SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.

(a) Consent to Jurisdiction. Any legal suit, action or proceeding arising out of
or based upon this Agreement or the transactions contemplated hereby (“Related
Proceedings”) may be instituted in the federal courts of the United States of
America located in the City and County of New York or the courts of the State of
New York in each case located in the City and County of New York (collectively,
the “Specified Courts”), and each party irrevocably submits to the exclusive
jurisdiction (except for suits, actions, or proceedings instituted in regard to
the enforcement of a judgment of any Specified Court in a Related Proceeding a
“Related Judgment,” as to which such jurisdiction is non-exclusive) of the
Specified Courts in any Related Proceeding. Service of any process, summons,
notice or document by mail to such party’s address set forth above shall be
effective service of process for any Related Proceeding brought in any Specified
Court. The parties irrevocably and unconditionally waive any objection to the
laying of venue of any Specified Proceeding in the Specified Courts and
irrevocably and unconditionally waive and agree not to plead or claim in any
Specified Court that any Related Proceeding brought in any Specified Court has
been brought in an inconvenient forum.

 

26



--------------------------------------------------------------------------------

SECTION 16. Default of One or More of the Several Initial Purchasers. If any one
or more of the several Initial Purchasers shall fail or refuse to purchase
Securities that it or they have agreed to purchase hereunder on the Closing
Date, and the aggregate number of Securities which such defaulting Initial
Purchaser or Initial Purchasers agreed but failed or refused to purchase does
not exceed 10% of the aggregate number of the Securities to be purchased on such
date, the other Initial Purchasers shall be obligated, severally, in the
proportions that the number of Securities set forth opposite their respective
names on Schedule A bears to the aggregate number of Securities set forth
opposite the names of all such non-defaulting Initial Purchasers, or in such
other proportions as may be specified by the Initial Purchasers with the consent
of the non-defaulting Initial Purchasers, to purchase the Securities which such
defaulting Initial Purchaser or Initial Purchasers agreed but failed or refused
to purchase on the Closing Date. If any one or more of the Initial Purchasers
shall fail or refuse to purchase Securities and the aggregate number of
Securities with respect to which such default occurs exceeds 10% of the
aggregate number of Securities to be purchased on the Closing Date, and
arrangements reasonably satisfactory to the Initial Purchasers and the Company
for the purchase of such Securities are not made within 48 hours after such
default, this Agreement shall terminate without liability of any party to any
other party except that the provisions of Sections 4, 6, 8 and 9 hereof shall at
all times be effective and shall survive such termination. In any such case
either the Initial Purchasers or the Company shall have the right to postpone
the Closing Date, as the case may be, but in no event for longer than seven days
in order that the required changes, if any, to the Final Offering Memorandum or
any other documents or arrangements may be effected.

As used in this Agreement, the term “Initial Purchaser” shall be deemed to
include any person substituted for a defaulting Initial Purchaser under this
Section 16. Any action taken under this Section 16 shall not relieve any
defaulting Initial Purchaser from liability in respect of any default of such
Initial Purchaser under this Agreement.

SECTION 17. No Advisory or Fiduciary Responsibility. Each of the Company and the
Guarantors acknowledges and agrees that: (i) the purchase and sale of the
Securities pursuant to this Agreement, including the determination of the
offering price of the Securities and any related discounts and commissions, is
an arm’s-length commercial transaction between the Company and the Guarantors,
on the one hand, and the several Initial Purchasers, on the other hand, and the
Company and the Guarantors are capable of evaluating and understanding and
understand and accept the terms, risks and conditions of the transactions
contemplated by this Agreement; (ii) in connection with each transaction
contemplated hereby and the process leading to such transaction each Initial
Purchaser is and has been acting solely as a principal and is not the agent or
fiduciary of the Company, Guarantors or their respective affiliates,
stockholders, creditors or employees or any other party; (iii) no Initial
Purchaser has assumed or will assume an advisory or fiduciary responsibility in
favor of the Company and the Guarantors with respect to any of the transactions
contemplated hereby or the process leading thereto (irrespective of whether such
Initial Purchaser has advised or is currently advising the Company and the
Guarantors on other matters) or any other obligation to the Company and the
Guarantors except the obligations expressly set forth in this Agreement;
(iv) the several Initial Purchasers and their respective affiliates may be
engaged in a broad range of transactions that involve interests that differ from
those of the Company and the Guarantors and that the several Initial Purchasers
have no obligation to disclose any of such interests by virtue of any fiduciary
or advisory relationship;

 

27



--------------------------------------------------------------------------------

and (v) the Initial Purchasers have not provided any legal, accounting,
regulatory or tax advice with respect to the offering contemplated hereby and
the Company and the Guarantors have consulted their own legal, accounting,
regulatory and tax advisors to the extent they deemed appropriate.

This Agreement supersedes all prior agreements and understandings (whether
written or oral) between the Company, the Guarantors and the several Initial
Purchasers, or any of them, with respect to the subject matter hereof. The
Company and the Guarantors hereby waive and release, to the fullest extent
permitted by law, any claims that the Company and the Guarantors may have
against the several Initial Purchasers with respect to any breach or alleged
breach of fiduciary duty in connection with the purchase and sale of the
Securities pursuant to this Agreement.

SECTION 18. General Provisions. This Agreement constitutes the entire agreement
of the parties to this Agreement and supersedes all prior written or oral and
all contemporaneous oral agreements, understandings and negotiations with
respect to the subject matter hereof. This Agreement may be executed in two or
more counterparts, each one of which shall be an original, with the same effect
as if the signatures thereto and hereto were upon the same instrument. Delivery
of an executed counterpart of a signature page to this Agreement by telecopier,
facsimile or other electronic transmission (i.e., a “pdf” or “tif”) shall be
effective as delivery of a manually executed counterpart thereof. This Agreement
may not be amended or modified unless in writing by all of the parties hereto,
and no condition herein (express or implied) may be waived unless waived in
writing by each party whom the condition is meant to benefit. The section
headings herein are for the convenience of the parties only and shall not affect
the construction or interpretation of this Agreement.

[Signature Pages Follow]

 

28



--------------------------------------------------------------------------------

If the foregoing is in accordance with your understanding of our agreement,
kindly sign and return to the Company the enclosed copies hereof, whereupon this
instrument, along with all counterparts hereof, shall become a binding agreement
in accordance with its terms.

 

Very truly yours, MUELLER WATER PRODUCTS, INC. By:  

/s/ Walt Smith

  Name:  Walter A. Smith   Title:    SVP Treasurer

 

Purchase Agreement



--------------------------------------------------------------------------------

     

ANVIL 1, LLC

ANVIL 2, LLC

ANVILSTAR, LLC

ANVIL INTERNATIONAL, LP

By:

  Anvil 1, LLC, its General Partner

     

FAST FABRICATORS, LLC

HENRY PRATT COMPANY, LLC

HENRY PRATT INTERNATIONAL, LLC

HERSEY METERS CO., LLC

HUNT INDUSTRIES, LLC

HYDRO GATE, LLC

JAMES JONES COMPANY, LLC

J.B. SMITH MFG. CO., LLC

MCO 1, LLC

MCO 2, LLC

MILLIKEN VALVE, LLC

MUELLER CO. LTD.

By:

 

MCO 1, LLC, its General Partner

     

MUELLER FINANCIAL SERVICES, LLC

MUELLER GROUP, LLC

MUELLER GROUP CO-ISSUER, INC.

MUELLER INTERNATIONAL, INC.

MUELLER INTERNATIONAL, L.L.C.

MUELLER INTERNATIONAL FINANCE, INC.

MUELLER INTERNATIONAL FINANCE, L.L.C.

MUELLER SERVICE CALIFORNIA, INC.

MUELLER SERVICE CO., LLC

MUELLER SYSTEMS, LLC

UNITED STATES PIPE AND FOUNDRY COMPANY, LLC

U.S. PIPE VALVE & HYDRANT, LLC

By:  

/s/ Walt Smith

  Name:  Walter A. Smith   Title:    SVP Treasurer

 

Purchase Agreement



--------------------------------------------------------------------------------

The foregoing Purchase Agreement is hereby confirmed and accepted by the Initial
Purchasers as of the date first above written.

 

BANC OF AMERICA SECURITIES LLC By:  

/s/ William Pegler

  Name: William Pegler   Title: Director

 

Purchase Agreement



--------------------------------------------------------------------------------

SCHEDULE A

 

Initial Purchasers

   Aggregate Principal
Amount of Notes to be
Purchased

Banc of America Securities LLC

   $ 112,500,000

Goldman, Sachs & Co.

     56,250,000

J.P. Morgan Securities Inc.

     18,750,000

SunTrust Robinson Humphrey, Inc.

     18,750,000

Wells Fargo Securities, LLC

     18,750,000       

Total

   $ 225,000,000       

 

Schedule A-1



--------------------------------------------------------------------------------

SCHEDULE B

GUARANTORS/SIGNIFICANT SUBSIDIARIES

 

SUBSIDIARIES

  

JURISDICTION

Anvil 1, LLC    Delaware Anvil 2, LLC    Delaware AnvilStar, LLC    Delaware
Anvil International, LP    Delaware Fast Fabricators, LLC    Delaware Henry
Pratt Company, LLC    Delaware Henry Pratt International, LLC    Delaware Hersey
Meters Co., LLC    Delaware Hunt Industries, LLC    Delaware Hydro Gate, LLC   
Delaware James Jones Company, LLC    Delaware J.B. Smith Mfg Co., LLC   
Delaware MCO 1, LLC    Alabama MCO 2, LLC    Alabama Milliken Valve, LLC   
Delaware Mueller Co. Ltd.    Alabama Mueller Financial Services, LLC    Delaware
Mueller Group, LLC    Delaware Mueller Group Co-Issuer, Inc.    Delaware Mueller
International, Inc.    Delaware Mueller International, L.L.C.    Delaware
Mueller International Finance, Inc.    Delaware Mueller International Finance,
L.L.C.    Delaware Mueller Service California, Inc.    Delaware Mueller Service
Co., LLC    Delaware Mueller Systems, LLC    Delaware United States Pipe and
Foundry Company, LLC    Alabama U.S. Pipe Valve & Hydrant, LLC    Delaware

 

Schedule B-1



--------------------------------------------------------------------------------

SCHEDULE C

 

Schedule C-1



--------------------------------------------------------------------------------

SCHEDULE D

SUBSIDIARIES OF MUELLER WATER PRODUCTS, INC.

 

SUBSIDIARIES

  

STATE/COUNTRY OR

OTHER JURISDICTION OF

INCORPORATION OR

ORGANIZATION

Anvil 1, LLC    Delaware Anvil 2, LLC    Delaware AnvilStar, LLC    Delaware
Anvil International, LP    Delaware Anvil International, LLC    Delaware Fast
Fabricators, LLC    Delaware Henry Pratt Company, LLC    Delaware Henry Pratt
International, LLC    Delaware Hersey Meters Co., LLC    Delaware Hunt
Industries, LLC    Delaware Hydro Gate, LLC    Delaware James Jones Company, LLC
   Delaware J.B. Smith Mfg Co., LLC    Delaware Jingmen Pratt Valve Co., Ltd.   
People’s Republic of China MCO 1, LLC    Alabama MCO 2, LLC    Alabama Milliken
Valve, LLC    Delaware Mueller Canada Holdings Corp.    Canada Mueller Canada
Ltd.    Canada Mueller Co. Ltd.    Alabama Mueller Financial Services, LLC   
Delaware Mueller Group, LLC    Delaware Mueller Group Co-Issuer, Inc.   
Delaware Mueller International, Inc.    Delaware Mueller International, L.L.C.
   Delaware Mueller International Finance, Inc.    Delaware

 

Schedule D-1



--------------------------------------------------------------------------------

Mueller International Finance, L.L.C.    Delaware Mueller Service California,
Inc.    Delaware Mueller Service Co., LLC    Delaware Mueller Systems, LLC   
Delaware United States Pipe and Foundry Company, LLC    Alabama U.S. Pipe
Valve & Hydrant, LLC    Delaware

 

Schedule D-2



--------------------------------------------------------------------------------

SCHEDULE E

Statements Provided by the Initial Purchasers

 

1. The names of the Initial Purchasers in the table set forth in the first
paragraph of the section captioned “Plan of Distribution” in the Preliminary
Offering Memorandum and the Final Offering Memorandum.

 

2. The fourth paragraph of the section captioned “Plan of Distribution” under
the heading “Commissions and Discounts” in the Preliminary Offering Memorandum
and the Final Offering Memorandum regarding the price at which the Initial
Purchasers propose to offer the Notes.

 

3. The ninth, tenth and twelfth paragraphs of the section captioned “Plan of
Distribution” under the heading “Short Positions” in the Preliminary Offering
Memorandum and the Final Offering Memorandum regarding stabilization and related
matters.

 

Schedule E-3



--------------------------------------------------------------------------------

ANNEX I

Each Initial Purchaser understands that:

Such Initial Purchaser agrees that it has not offered or sold and will not offer
or sell the Securities in the United States or to, or for the benefit or account
of, a U.S. Person (other than a distributor), in each case, as defined in
Rule 902 of Regulation S (i) as part of its distribution at any time and
(ii) otherwise until 40 days after the later of the commencement of the offering
of the Securities pursuant hereto and the Closing Date, other than in accordance
with Regulation S or another exemption from the registration requirements of the
Securities Act. Such Initial Purchaser agrees that, during such 40-day
restricted period, it will not cause any advertisement with respect to the
Securities (including any “tombstone” advertisement) to be published in any
newspaper or periodical or posted in any public place and will not issue any
circular relating to the Securities, except such advertisements as permitted by
and include the statements required by Regulation S.

Such Initial Purchaser agrees that, at or prior to confirmation of a sale of
Securities by it to any distributor, dealer or person receiving a selling
concession, fee or other remuneration during the 40-day restricted period
referred to in Rule 903 of Regulation S, it will send to such distributor,
dealer or person receiving a selling concession, fee or other remuneration a
confirmation or notice to substantially the following effect:

“The Securities covered hereby have not been registered under the U.S.
Securities Act of 1933, as amended (the “Securities Act”), and may not be
offered and sold within the United States or to, or for the account or benefit
of, U.S. persons (i) as part of your distribution at any time or (ii) otherwise
until 40 days after the later of the date the Securities were first offered to
persons other than distributors in reliance on Regulation S and the Closing
Date, except in either case in accordance with Regulation S under the Securities
Act (or in accordance with Rule 144A under the Securities Act or to accredited
investors in transactions that are exempt from the registration requirements of
the Securities Act), and in connection with any subsequent sale by you of the
Securities covered hereby in reliance on Regulation S under the Securities Act
during the period referred to above to any distributor, dealer or person
receiving a selling concession, fee or other remuneration, you must deliver a
notice to substantially the foregoing effect. Terms used above have the meanings
assigned to them in Regulation S under the Securities Act.”

 

Annex I-1